Citation Nr: 1746031	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-21 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 60 percent for ischemic heart disease (IHD) prior to October 1, 2011, and 10 percent thereafter, to include whether the rating reduction was proper.

2. Entitlement to service connection for tinnitus.

3. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to August 1960 and October 1960 to May 1976.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).  

In that same rating decision, an initial 60 percent rating was assigned for IHD.  In a February 2011 rating decision, a reduction was proposed and, as a result of a July 2011 rating decision, the reduction was effectuated.  Based on the posture of the claim, the Board interprets the issue as one challenging both the reduction and the initial rating assigned.

The Veteran was afforded a Board hearing before the undersigned Veteran Law Judge at the RO.  The record was held open, and the Veteran submitted private medical treatment records, as discussed at the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

Given the result of this decision, the issues of entitlement to a rating in excess of 10 percent for IHD and TDIU are addressed in the REMAND portion of the decision below and REMANDED to the RO.



FINDINGS OF FACT

1.  From May 12, 2010, to October 1, 2011, the Veteran's IHD resulted in no more than 3.5-5 METs.

2.  The July 2011 rating decision reducing the Veteran's compensation for IHD to 10 percent effective October 1, 2011, was based on an actual improvement in the Veteran's IHD.

3.  The Veteran's tinnitus began during service due to military noise exposure.


CONCLUSIONS OF LAW

1.  From May 12, 2010, to October 1, 2011, the criteria for an initial rating in excess of 60 percent for IHD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7017 (2016).

2.  The reduction of the disability rating for IHD from 60 percent to 10 percent, effective October 1, 2011, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.104, DC 7017 (2016).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Initial Rating Higher than 60 Percent for IHD

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Under DC 7017, a 100 percent rating is warranted for three months following hospital admission for coronary bypass surgery.  Thereafter, a 10 percent rating is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication required.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  The next higher rating of 60 percent is warranted if there is more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The highest rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

From May 12, 2010, to October 1, 2011, the Veteran's IHD was initially evaluated as 60 percent disabling.

At a September 2010 VA examination, it was noted that the Veteran had gone to the emergency room twice for chest pain that was found to be noncardiac in nature.  He could walk a 30 minute mile, swim slowly, and mow the lawn.  The Veteran noted mild fatigue and occasional dizziness when standing.  The examiner, a nurse practitioner, estimated that he could exert 3.5-5.0 METS.  Heart rate and rhythm were normal.  The Veteran took medication.  The diagnosis was IHD and the bypass surgery occurred in October 1997.

This is the most persuasive evidence for this time period of the appeal.  Based on the estimated METs, a 60 percent rating is warranted.  However, a higher rating of 100 percent is not warranted because the METs were not even more severe in the ranted of 3 METs or less.  Moreover, there was no evidence of an ejection fraction of less than 30 percent.  Lastly, although a 100 percent rating is warranted for the three months following bypass surgery, the surgery took place many years before the effective date of service connection, which is beyond the three-month window.

Accordingly, the preponderance of the evidence is against an initial rating in excess of 60 percent from May 12, 2010, to October 1, 2011.  As such, the benefit-of-the-doubt doctrine is not applicable and a higher initial rating is not warranted for this period.

Rating Reduction to 10 Percent for IHD

At the Board hearing in this case, the Veteran noted that his rating for IHD was reduced from 60 percent to 10 percent.  He stated that this was based on not getting along with the examiner rather than actual improvement in his disability.

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.

In any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000).  When a rating reduction has the effect of reducing the compensation paid to the Veteran, 38 C.F.R. § 3.105 imposes certain procedural requirements before VA can effectuate the rating reduction.  38 C.F.R. § 3.344.

As it appears that the procedural requirements to effectuate the rating reduction were met, the Board will address only the merits of the rating reduction.  In this case, the reduction of the Veteran was rated at 60 percent under 38 C.F.R. § 4.104, DC 7017 for his IHD, post-coronary bypass surgery.  His rating was reduced to 10 percent effective October 1, 2011.

In reducing the Veteran's rating for IHD, the RO compared the September 2010 and February 2011 VA examinations, along with other evidence of record and determined that the Veteran's condition had shown actual improvement.  The Board finds that this reduction was proper.

At the February 2011 examination, the Veteran stated that his heart condition did not limit his activities.  He could mow the lawn and for 30 minutes as well as play 9 holes of golf while pulling his cart.  He noted that he could jog around a track, which the Veteran has noted is much shorter than a standard quarter mile track, and experiencing dyspnea after three laps.  He was also capable of walking up hills and two flights of stairs without limitation.  Prior hospitalizations for chest pain were noted as being related to heartburn rather than IHD.  The examiner estimated that the Veteran was capable of 9 METS.

The Veteran contends that the results of the February 2011 examination do not show the severity of his disability because he and the examiner's personalities conflicted.  However, in the examination report records the Veteran as being very pleasant and cooperative with no apparent distress.  As a result, the Board does not believe that the examination report reflects any hostility or conflict between the examiner and the Veteran and the contents are considered adequate for rating purposes.

As a result, the Board finds that the examination reports of record reflect an actual improvement in the Veteran's condition, which is what is required for a rating in effect for less than five years.  See 38 C.F.R. § 3.344(c).  Given that the February 2011 examiner found that the Veteran was capable of exerting 9 METs based on the activities the Veteran described himself engaging, the Board finds that the 10 percent criteria, but no higher, were met; thus, reflecting actual improvement under the ordinary conditions of daily life.  Therefore, the reduction to a 10 percent rating for IHD was proper and restoration of a 60 percent rating is not warranted.

Service Connection for Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A VA treatment record from November 2010 notes that the Veteran experiences tinnitus that lasts 1-3 minutes several times per month and that this intermittent tinnitus has lasted for forty years.  After service, the Veteran worked for ten years as a machinist, at which time he wore ear protection.  As to hobbies, the Veteran reported enjoying golf.  Tinnitus was said to be less likely than not related to service.

At the April 2017 Board hearing, the Veteran noted serving in the infantry, as a drill sergeant, and in helicopters.  Specifically, he noted discussing his tinnitus with other drill sergeants who all agreed that there was nothing unusual about ringing in the ears because they all experienced it.  Because it seemed so normal among his peers, the Veteran thought that his symptoms were a normal part of aging and delayed seeking treatment.  At the hearing, he opined that tinnitus all of these drill sergeants had tinnitus because they were responsible for conducting firearms training which regularly exposed them all to noise.  Also, on one occasion, the Veteran reports that a recruit's firearm went off near his ear.  The Veteran reports not having the benefit of hearing protection during service.

At a May 2017 audiology appointment, the Veteran again reported military noise exposure and tinnitus beginning in the late 1960s or early 1970s.

The Veteran has also been service connected for sensorineural hearing loss.

It is undisputed that the Veteran has tinnitus.  The Veteran is also competent to report the onset of ringing in his ears and his military noise exposure.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran's testimony on these matters credible.

While the Board acknowledges that the VA examiner gave a negative nexus opinion, this opinion is not dispositive of the claim, especially in light of testimony giving more detail as to the Veteran's noise exposure and the onset of tinnitus.  A remand is not necessary in this case.  Because tinnitus is a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept his statements in this regard. See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds no reason to doubt the Veteran's statements as to the onset of ringing in his ears.  

Therefore, resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's currently-diagnosed tinnitus onset in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is warranted.  



ORDER

From May 12, 2010, to October 1, 2011, an initial rating in excess of 60 percent for IHD is denied. 

The reduction from a 60 percent rating to a 10 percent rating for IHD was proper; the Veteran's appeal of this issue is denied.

Service connection for tinnitus is granted.


REMAND

Remaining before the Board is whether the Veteran is entitled to a rating in excess of 10 percent for IHD.  Recent medical evidence suggests that the Veteran was capable of only 1 MET upon medical testing.  This indicates a worsening of his condition, and requires a new VA medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995). 

The findings and ratings that result from the examination of the Veteran's IHD will affect the outcome of the TDIU claim.  Therefore, TDIU is an inextricably intertwined issue and is also remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assess the severity of the service-connected IHD.

2.  Thereafter, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


